Citation Nr: 1620356	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  16-20 464	)	DATE
	)
	)


THE ISSUE

Whether a March 29, 2010 decision of the Board of Veterans' Appeals, which denied an effective date earlier than November 23, 1994 for the assignment of a 100 percent disability rating for service-connected schizophrenia, UT, depressed, should be revised or reversed on the grounds of clear and unmistakable error (CUE).

(The issue of whether the Regional Office has jurisdiction over a claim for an effective date earlier than November 23, 1994 for the assignment of a 100 percent disability rating for service-connected schizophrenia, UT, depressed to include on the basis of CUE in a March 29, 2010 Board decision will be addressed in a separate decision).


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The moving party, the Veteran, served on active duty from February 1969 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) as a result of a May 2010 motion filed by the moving party.

Historically, in a February 2008 rating decision, the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico denied a claim for an effective date earlier than November 23, 1994 for the assignment of a 100 percent disability rating for service-connected schizophrenia, UT, Depressed and the Veteran perfected an appeal as to this decision.  The Board issued a decision on March 29, 2010 that denied an effective date earlier than November 23, 1994 for the assignment of a 100 percent disability rating for service-connected schizophrenia, UT, Depressed.

Thereafter, the Veteran submitted a statement in May 2010 asserting that denial of an effective date earlier than November 23, 1994 for the assignment of a 100 percent disability rating for service-connected schizophrenia, UT, Depressed was clearly and unmistakably erroneous.  In May 2016 correspondence, the Board notified the Veteran that the May 2010 statement had been accepted as a motion for revision of the March 29, 2010 Board decision on the basis of CUE.

Notably, the RO has certified to the Board the issue of whether the RO has jurisdiction over a claim for an effective date earlier than November 23, 1994 for the assignment of a 100 percent disability rating for service-connected schizophrenia, UT, Depressed to include on the basis of CUE in a March 29, 2010 Board decision.  Such issue will be addressed in a separate decision.  

Regarding representation, the Veteran was previously represented by Puerto Rico Public Advocate for Veterans Affairs (PR PAVA).  However, in February 2016 correspondence, the Veteran revoked PR PAVA as his representative.  As such, the Board recognizes the Veteran as pro se.


FINDINGS OF FACT

1.  In a March 29, 2010 decision, the Board issued a decision denying an effective date earlier than November 23, 1994 for the assignment of a 100 percent disability rating for service-connected schizophrenia, UT, depressed. 

2.  The Veteran's motion asserting CUE in the March 29, 2010 Board decision did not include the date of the Board of Veterans' Appeals decision to which the motion relates, and did not set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.


CONCLUSION OF LAW

Because the pleading requirements for a motion for revision of a Board decision based on CUE have not been met, the motion must be dismissed without prejudice to refiling.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. § 20.1404 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7111, a prior Board decision may be reversed or revised on the grounds of CUE.  Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-1411 (2015). 

A motion for revision of a decision based on CUE must be in writing, and must be signed by the moving party or that party's representative.  The motion must include the name of the veteran; the name of the moving party if other than the veteran; the applicable VA file number; and the date of the Board decision to which the motion relates.  If the applicable decision involved more than one issue on appeal, the motion must identify the specific issue, or issues, to which the motion pertains. Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling under this subpart.  38 C.F.R. § 20.1404(a).

A motion for revision of a Board decision based on CUE must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Nonspecific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b).

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a); see also Fugo v. Brown, 6 Vet. App. 40, 43 (1993). 

The claimant must provide "some degree of specificity as to what the alleged error is, and, unless it is the kind of error ... that, if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error."  Fugo, 6 Vet. App. at 44 (1993); Bustos v. West, 179 F.3d 1378, 1380-81 (Fed.Cir.1999) (adopting the Court's interpretation of 38 C.F.R. § 3.105  ).

The proper remedy for the Board, when confronted with an inadequately pleaded CUE claim that collaterally attacks a Board decision is to dismiss that challenge without prejudice.  Simmons v. Principi, 17 Vet. App. 104, 114 (2003).

Reviewing the factual background, the Board issued a decision in March 2010 that denied an effective date earlier than November 23, 1994 for the assignment of a 100 percent disability rating for service-connected schizophrenia, UT, Depressed.  The Board noted that the Veteran's service-connected schizophrenia was increased from 70 to 100 percent disabling by rating decision dated in May 1996 and an effective date of November 23, 1994 was assigned.  The Veteran did not voice disagreement with the assigned effective date in the year after he was notified of the rating decision and the decision became final in May 1997.  A subsequent December 2004 rating decision determined that there was no CUE with respect to prior decisions which had failed to assign a 100 percent rating for schizophrenia and the December 2004 rating decision became final when the Veteran did not perfect an appeal within the applicable time limit.  The Board further noted that the Veteran, nor his representative at the time, had alleged CUE with regard to the effective date assigned by the May 1996 rating decision.

In May 2010, the Veteran submitted correspondence that was accepted as a motion for revision on the basis of CUE.  The Veteran asserted CUE because, by the time the Veteran was granted service connection for schizophrenia, the evidence and Social Security records shows that he was unable to work and thus met the criteria for a 100 percent disability rating.   

The Veteran's statement did not include the date of the Board decision to which the motion relates as required by 38 C.F.R. § 20.1404(a).  Further, the Veteran's statement did not set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error as required under 38 C.F.R. § 20.1404(b).

In short, the moving party's motion for a finding of CUE in the Board's March 29, 2010 decision did not meet the requirements set forth in 38 C.F.R. § 20.1404 (a) and (b).  As such, the motion must be dismissed without prejudice to refiling.  



ORDER

The motion is dismissed without prejudice to refiling.




	                       ____________________________________________
	R. FEINBERG
	Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West  2014); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to appeal an issue to the Court must first obtain a final BVA decision on that issue.")  This dismissal under 38 C.F.R. § 20.1404(b) (2015) is not a final decision of the Board.  38 C.F.R. § 20.1409(b) (2015).  This dismissal removes your motion from the Board's docket, but you may refile the motion at a later date if you wish.




